Citation Nr: 1613691	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to a rating in excess of 10 percent for allergies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to April 1983 and from December 1986 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) from appealed rating decisions dated May 2008 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2016 statement from the Veteran's representative, the Veteran requested remand in order to be afforded a Board hearing at the AOJ.  Thus, the Board remands for such action to be taken.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Board hearing at the AOJ.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




